Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach, the independent claims 1, 19, and 20 “a voice harmonics detector connected with the multi-band expander, wherein the voice harmonics detector is configured to determine a fundamental sub-band signal from the group of sub-band signals that comprises a fundamental voice component; determine one or more harmonics sub-band signals from the group of sub-band signals that comprise harmonics voice components of the fundamental voice component; and control the multi-band expander so that one or more of expansion factor and expansion threshold of the one or more harmonics sub-band signals correspond to one or more of expansion factor and expansion threshold of the fundamental sub-band signal to link the attenuation in the fundamental sub-band signal to the attenuation in the one or more harmonics sub-band signals.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuusama et al.(US 5485524) teach: Claim 1. A system for processing an audio signal to reduce the noise contained therein, the system comprising a source (1) of an audio signal in electric form, a first filter group (2) for dividing the audio signal into several subband signals in different frequency bands, a detector (3) for each subband signal to detect the audio signal level thereof, and a compressor/expander (4) for compressing/expanding each subband signal on the basis of the detected audio signal level thereof, and a second filter group (5) for combining the compressed/expanded subband signals to generate a reconstructed audio signal (6), wherein the first filter group (2) is arranged to divide the sound frequency range into critical bands, each critical band having a maximum width so as to enable the processing of the signal within each critical band, and wherein the second filter group (5) is arranged to combine the sound in the bands to generate the reconstructed audio signal (6), characterised in that each compressor/expander (4) is arranged to attenuate the signal in its band when the detector (3) associated therewith has detected that the audio signal is missing from said frequency band.
The prior art of record Rettelbach et al.(US 9043203 B2) teach: Claim 2. A decoder for providing a decoded representation of an audio signal on the basis of an encoded audio stream representing spectral components of frequency bands of the audio signal, the decoder comprising: a noise filler configured to introduce noise into spectral components of a plurality of frequency bands, to which separate frequency band gain information is associated, on the basis of a common multi-band noise intensity value; wherein the noise filler is configured to replace spectral bin values of spectral bins quantized to zero with spectral bin noise values, magnitudes of which spectral bin noise values are dependent on the multi-band noise intensity value, to acquire replaced spectral bin values, only for frequency bands comprising a lowest spectral bin index above a predetermined spectral bin index, leaving spectral bin values of frequency bands comprising a lowest spectral bin index below the predetermined spectral bin index unaffected; wherein the noise filler is configured to selectively modify, for the frequency bands comprising a lowest spectral bin index above the predetermined spectral bin index, a band gain value of a given frequency band in dependence on a noise offset value, if the given frequency band is entirely quantized to zero; and wherein the decoder further comprises a scaler configured to apply the selectively-modified or unmodified band gain values to the selectively-replaced or un-replaced spectral bin values, to acquire a scaled spectral information, which represents the audio signal.
Gay et al.(US 8798992 B2) teach: Col 9, line 40 to Col 10, line 48, b) optionally adjusting an average power, a peak power, and/or spectral peak(s) in the acoustic spectrum in one or selected noise signals of the selected one or more noise signals; for example, if it is determined by the controller that some of the selected noise signals may have an average (or peak) power exceeding a first preset threshold value but being below a second preset threshold value, the controller may include in the further control signal a request to attenuate such a noise signal by a certain amount, e.g., to bring the average (or peak) power below the first preset threshold value (as further explained herein) before performing the averaging disclosed in a); also if it is determined by the controller that a spectral peak in the acoustic spectrum in a particular noise signal may have the amplitude exceeding the first preset threshold value but being below the second preset threshold value, the controller may include in the further control signal a request to attenuate this spectral peak of such noise spectral component in the noise signal by a certain amount using spectral filtering, e.g., to bring the amplitude of the spectral peak below the first preset threshold value before performing the averaging disclosed in a); in addition, the further control signal may comprise a request to attenuate the noise after the averaging disclosed in a) if it is found that all selected noise signals have the average power and/or the peak power exceeding the first preset threshold value but being below the second preset threshold value; and/or. Col 11, line 37 to Col 12, line 14, a) adjusting an average power, a peak power, and/or spectral peak(s) in the acoustic spectrum in the selected noise signal; for example, if it is determined by the controller that the noise signal may have an average (or peak) power exceeding a first preset threshold value but being below a second preset threshold value, the controller may include in the further control signal a request to attenuate this noise signal by a certain amount, e.g., to bring the average (or peak) power below the first preset threshold value; also if it is determined by the controller that a spectral peak in the acoustic spectrum of the noise signal may have the amplitude exceeding the first preset threshold value but being below the second preset threshold value, the controller may include in the further control signal a request to attenuate this spectral peak of such noise spectral component in the noise signal using spectral filtering by a certain amount, e.g., to bring the amplitude of the spectral peak below the first threshold value; and/or
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656